

116 HR 7906 IH: Prevent Federal Law Enforcement Abuse in the Protection of Federal Property Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7906IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. DeFazio (for himself, Mr. Thompson of Mississippi, Mr. Blumenauer, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to include certain requirements for officers protecting Federal property, and for other purposes.1.Short titleThis Act may be cited as the Prevent Federal Law Enforcement Abuse in the Protection of Federal Property Act.2.Law enforcement authority of Secretary of Homeland Security for protection of public propertySection 1315 of title 40, United States Code, is amended—(1)in subsection (b)(1)—(A)by striking of the Department of Homeland Security, including employees transferred to the Department and insert transferred to the Department of Homeland Security; and(B)by striking 2002, and inserting 2002; (2)in subsection (b)(2)—(A)by striking While engaged in the performance of official duties, and inserting To the extent necessary to protect the property described in subsection (a) and persons on such property,;(B)in subparagraph (B) by striking firearms and inserting a firearm; (C)in subparagraph (C) by striking if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony; and inserting the following: if—(i)the officer or agent has probable cause to believe that the person to be arrested has committed, is committing, or is about to commit a felony on or related to property owned or occupied by the Federal Government;(ii)the arrest—(I)occurs on the Federal property or an area in the immediate vicinity of the property and does not extend beyond any adjacent sidewalk, public street, or other adjacent areas;(II)in the case of an agreement under subsection (e), occurs in an area in which arrests are permitted under the parameters established in such agreement; or(III)is carried out in an area not covered under subclause (I) or (II) only if—(aa)the officer or agent is in active pursuit of a person who is otherwise subject to arrest under this subparagraph; and(bb)such person exits the area covered by subclause (I) or (II), as applicable, during such pursuit; and(iii)there are specific and articulable facts to support a reasonable belief that the person may—(I)escape before a warrant can be obtained for his or her arrest; (II)destroy evidence; or(III)continue the commission of a felony on or related to property owned or occupied by the Federal Government;;(D)in subparagraph (E) by striking ; and and inserting , except that such investigations and any associated surveillance are restricted solely to offenses that may have been committed against property owned or occupied by the Federal Government; and; and(E)by striking subparagraph (F) and inserting the following: (F)carry out such other activities necessary to protect the property described in subsection (a) and persons on such property as the Secretary may prescribe.;(3)in subsection (e)—(A)by striking the Secretary may enter into agreements and inserting the Secretary shall enter into agreements, including memoranda of understanding,; and (B)by adding at the end the following: Any agreement, including memoranda of understanding, entered into under this subsection shall include a requirement that all officers and agents designated under this subsection and subject to such agreement wear body cameras while on duty.;(4)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; and(5)by inserting after subsection (e) the following: (f)Identification as Federal officerAn officer or agent designated under this subsection shall, while engaged in the performance of official duties, display—(1)appropriate insignia identifying the department or agency of the Department of Homeland Security from which such officer or agent has been designated; and(2)the full name of the officer or agent.(g)Limitation on arrestsWith respect to any arrest carried out under subsection (b)(2)(C), the officer or agent shall—(1)identify himself or herself and the department or agency in which such officer or agent is employed;(2)inform the individual being arrested of the cause for such arrest;(3)in the case of an arrest carried out pursuant to an agreement under subsection (e), notify any State or local government that is party to such agreement of the arrest; and(4)document the details of the arrest and the cause for such arrest..